Title: General Orders, 16 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 16th 1776.
Parole Annapolis.Countersign Calvert.


Robert Hanson Harrison Esqr. is appointed secretary to the Commander in Chief, in the room of Joseph Reed Esqr., whose private concerns will not permit him to continue in that office.
Any orders delivered by Caleb Gibbs, and George Lewis Esquires (Officers of the General’s guard) are to be attended to, in the same manner, as if sent by an Aid-de-Camp.
The Congress having given directions for the discharge of the Militia, and Minute Men in this district; the Battalion of the Militia of this City, are dismissed accordingly; and have the Generals thanks, for their masterly manner of executing the work on Bayard’s hill.
Some Errors having happened in drawing the pay of the Quarter Masters of several regiments; the mistakes are to be rectified, and they allowed their dues.
As the Troops are to be exempt from all duties of fatigue to morrow, the regiments are to parade on their regimental parades, and to be marched from thence a little before Ten, to hear divine service from their respective chaplains.
For the future, there is to be no expence of ammun[i]tion at the Interment of any officer, or soldier, of the Continental Army, unless expressly ordered by the Commander in Chief.
Uriah Chamberlain of Capt. Hamilton’s Company of Artillery,

tried at a late General Court Martial, whereof Colonel Huntington was president for “Desertion”—The Court find the prisoner guilty of the charge, and do sentence him to receive Thirty nine Lashes, on the bare back, for said offence.
The General approves the above sentence, and orders it to be put in execution, on Saturday morning next, at guard mounting.
